                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BARBARA M. GESIAKOWSKI,                             )
                                                    )       Case No.: 20-CV-00656
              Plaintiff,                            )
                                                    )       Hon. Judge John Z. Lee
       v.                                           )       Hon. Magistrate Judge Maria Valdez
                                                    )
MORREALE, BRADY, MALONE &                           )
CWIK, P.C., JOHN F. MORREALE, an                    )
individual, and THE LASALLE                         )
NETWORK, INC.,                                      )
                                                    )
              Defendants.                           )       JURY TRIAL DEMANDED

    DEFENDANT MORREALE BRADY MALONE & CWICK, P.C.’s CORPORATE
      DISCLOSURE STATEMENT AND NOTIFICATION AS TO AFFILIATES

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2 of this District,

Morreale Brady Malone & Cwick, P.C. (“MBMC”), by and through its attorneys, certifies that it

does not have a parent corporation and that no publicly held corporation owns 5% or more of

MBMC’s stock.

Date: August 25, 2020                       Respectfully submitted,

                                            /s/ Laura M. Ranum
                                            LAURA M. RANUM, Atty. No. 6300636
                                            One of the Attorneys for Defendants
                                            John Morreale and Morreale Brady
                                            Malone & Cwik, P.C.
James G. Sotos
Laura M. Ranum
David A. Brueggen
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., #1240A
Chicago, IL 60604
(630) 735-3300
lranum@jsotoslaw.com
                               CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on
Tuesday, August 25, 2020, I electronically filed the foregoing Defendant Morreale Brady
Malone & Cwick, P.C.’s Corporate Disclosure Statement and Notification as to Affiliates
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following CM/ECF participants listed on the below Service List:

Pro Se Plaintiff:
Barbara M. Gesiakowski
2324 Overlook Court
Naperville, IL 60563
T: (312) 391-0349
gesiakowskib@aol.com


Attorneys for Defendant The LaSalle Network, Inc.
Kathryn Montgomery Moran
Shavaun Adams Taylor
Jackson Lewis P.C. (Chicago)
150 N. Michigan Ave, Suite 2500
Chicago, IL 60601
(312) 803-2511
kathryn.moran@jacksonlewis.com
Shavaun.Taylor@jacksonlewis.com


                                            /s/ Laura M. Ranum
                                            LAURA M. RANUM, Attorney No. 6300636
                                            One of the Attorneys for Defendants Morreale,
                                            Brady, Malone, & Cwik, P.C. and John F. Morreale




                                               2
